DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This is a Final office action in response to the communications received on 3/1/2021.  Claims 5-7, 15-17, 25, 26, and 31 were previously cancelled.  Claims 1, 12, 22, and 33 have been amended.  Claim 34 is new. Therefore claims 1-4, 8-14, 18-24, 27-30, and 32-34 are pending addressed below.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 8-14, 18-24, 27-30, and 32-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 
Claim 1 recites, “and a time indicator which indicates an amount of time remaining in the recommended video.”  The Applicant points to “Fig. 15 and associated description” for support for these amendments.  However, Fig. 15 and the associated paragraphs [242]-[247] do not explain that the indicator on Fig. 15 is a “time indicator” or that the indicator “indicates an amount of time remaining in the recommended video”.  Fig. 15 shows some kind of slider under the words “10 minutes of content”, but Fig. 15 does not have any other details as to what the slider is for.  The slider could be, for example, for adjusting the volume, for adjusting the contrast of the content, for adjusting the size of the content.  There are many other ways that the slider could be used.  The associated paragraphs [242]-[247] do not mention the slider or “time indicator” or any kind of description of what the slider is being used for.  Therefore, the Applicant does not seem to have possession of this claim element.
Claims 12 and 22 are rejected for the same reason as claim 1 since they recite the same limitation.
Claims 2-4, 8-11, 13, 14, 18-21, 23, 24, 27-30, and 32-34 are also rejected based on their dependencies on claims 1, 12, or 22.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 8-14, 18-24, 27-30, and 32-34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claims recite, in part, storing content data corresponding to a plurality of content items, the content data comprising: content type information corresponding to the plurality of content items, title information corresponding to the plurality of content items, and genre information corresponding to the plurality of content items, receiving user history information corresponding to a plurality of previously-viewed content items among the plurality of content items associated with the user account, the user history information comprising: viewing time information corresponding to the plurality of previously-viewed content items, viewing device information corresponding to the plurality of previously-viewed content items, and reproduction duration information corresponding to the plurality of previously-viewed content items; analyzing the user history information; receiving a request; selecting at least one video among the plurality of content items, as the recommended video, based on context information including information of the at least one device from which the request is received; and transmitting information regarding the recommended video to display the information regarding the recommended video, wherein the recommended video is displayed along with other recommended content items in a sequential order, wherein the information regarding the recommended video indicates a position in which the recommended video is to be displayed within the sequential order.
Step 2A, Prong 1:  These limitations are drafted in a method, an apparatus, and a computer-readable storage medium and under their broadest reasonable interpretations, recites a method of organizing human activity.  The independent claims storing content data, receiving user history information, analyzing the user history information; receiving a request; selecting at least one video among the plurality of content items, as the recommended video, based on context information; and transmitting information regarding the recommended video, which are all directed to certain methods of organizing human activity such as marketing and sales activities or behaviors.
Step 2A, Prong 2:  This judicial exception is not integrated into a practical application. In particular, the claims recite storing, receiving, and transmitting information to and from devices and a server are well-known computing elements.  The user device and the server are recited at a high level of generality (i.e., as a generic device performing generic computer functions to apply the exception using a generic computer component.  The same reasoning applies to the additional elements of “a server separate from the plurality of the devices”, “a storage”, “a server”, “a communication interface”, “at least one processor”, and “a non-transitory computer-readable storage medium”. The additional element of “a time indicator which indicates an amount of time remaining in the recommendation video” is an additional element that is well known in the art. The combination of these additional elements is not more than mere instructions to apply the exception using a generic device.  According, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional elements of 
Dependent claims 2-4, 8-10, 13, 14, 18-20, 23, 24, 27-29, and 32-34 appear to merely limit various options to the reproduction duration information, the information of the at least one device, the information regarding the recommended content item, the relative position, the viewing time information, the user history information and do not add significantly more than the abstract idea. 
Dependent claim 2 recites, ”wherein the reproduction duration information indicates how long a previously-viewed content item from among the plurality of previously-viewed content items was watched.”  This is further limiting the reproduction duration information and is also part of the abstract idea as described above.
Dependent claims 3, 13, and 23 recite, “wherein the information of the at least one device indicates a supported display resolution of the at least one device.”  This is further limiting the information about the at least one device of the independent claims.  As discussed in Step 2B above, the at least one device is a generic device and the 
Dependent claims 4, 14, and 24 recite, “wherein the information regarding the recommended video includes a thumbnail image representing the recommended video, and wherein the thumbnail image is further based on the at least one device.”  This limitation is further limiting the recommended video and is therefore part of the abstract idea discussed above.
Dependent claims 8, 18, and 27 recite, “wherein the viewing time information indicates a time of day at which at least one of the previously-viewed content items was viewed by the user account.”  This limitation is further limiting the viewing time information and is therefore part of the abstract idea discussed above.
Dependent claims 9, 19, and 28 recite, wherein the information of the at least one device includes a location of the at least one device when the request is sent by the at least one device.”  This limitation is further limiting the information of the at least one device and is just an additional element that is just providing a location of the device and is not significantly more than the abstract idea.
Dependent claims 9, 19, and 28 recite, “wherein the user history information comprises information corresponding to a user interaction with at least one from among the previously-viewed content items, and wherein the recommended video is selected based on the user interaction.”  These limitations are further limiting the user history information and the recommended video and are also part of the abstract idea discussed above.
Dependent claims 11, 21, and 30 recite the added limitations of receiving feedback information corresponding to a user interaction with the recommended video; updating the user history information based on the feedback information; selecting a new recommended video based on the updated user history information; and transmitting information regarding the new recommended video which are also part of the abstract idea above and a certain method of organizing human activity since these claims are collecting additional information about a user to make better recommendations.  The at least one device is just a generic computing element as explained above.
Dependent claim 32 recites, “wherein the information regarding the recommended video indicates a playback termination position indicating a time at which a previous playback of the recommended video was terminated, and  wherein based on receiving a selection of the recommended video, the at least one device is further configured to reproduce the recommended video beginning at the playback termination position.”  These limitations further limit the information regarding the recommended video and the where the recommended video should start playback and are also part of the abstract idea directed to certain methods of organizing human activity.
Dependent claim 33 recites, “wherein the other recommended content items include a first content item having a first popularity and a second content item having a second popularity lower than the first popularity, and wherein the first content item is placed before the second content item in the sequential order based on a comparison between the first popularity and the second popularity.”  These limitations are also part 
Dependent claim 33 recites, “wherein the recommended video is displayed on the at least one device along with a plurality of other recommended videos and a corresponding plurality of other time indicators.”  These limitations are additional elements are just displaying information which the courts have found not to be significantly more than the abstract idea. The Symantec, TLI, and OPI Techs. Court decisions cited in MPEP 2106.05(d)(II) indicate that mere receipt or transmission of data over a network is well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  
Therefore, the claims individually, as a whole, and in combination do not add significantly more than the abstract idea. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-14, 18-24, 27-30, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (P. G. Pub. No. 2010/0125544), in view of Ahmed (P. G. Pub. No. 2014/0196069), in view of Davis (P. G. Pub. No. 2009/0089294), in further view of Pan (U. S. Patent No. 8,310,443).

Regarding claims 1, 12, and 22, Lee teaches
a method of providing information regarding a recommended video to at least one device among a plurality of devices;
an apparatus for providing information regarding a recommended video to at least one device among a plurality of devices;
a non-transitory computer-readable storage medium storing a computer program for executing operations for providing information regarding a recommended video to at least one device among a plurality of devices (abstract, Fig. 2 # 200 [server], [0030] explains that terminal 100 can be multiple terminals [plurality of devices], [0041] "recommending broadcasting content" [video]. See also [0025] and  [0026].)
by a server separate from the plurality of devices, the method comprising (Fig. 2 shows #200 "Content Recommending Apparatus" [server] separate from terminal #100 and [0030] explains that terminal 100 can be multiple terminals):
storing content data corresponding to a plurality of content items in a content database,
the content data comprising: content type information corresponding to the plurality of content items, title information corresponding to the plurality of content items, and genre information corresponding to the plurality of content items ([0032] "Meanwhile, the content profile unit 230 is a database in which content description parameters or content metadata for individual service content is stored. Generally, content description parameters are generated by a content provider when the corresponding content is created. The content description parameters provide 
receiving user history information corresponding to a plurality of previously-viewed content items among the plurality of content items from the plurality of devices ([0030] "The viewing history manager 210 receives users' viewing history information regarding broadcasting content from user terminals 100, processes the received information on the users' viewing histories, and stores the results of the processing in the viewing history profile storage 220."),
the user history information comprising: viewing time information corresponding to the plurality of previously-viewed content items ([0027] and [0028]),
reproduction duration information corresponding to the plurality of previously-viewed content items ([0031] "In equation 1, T 1 represents a timestamp of currently acquired viewing history information, TO represents a timestamp of just previously acquired viewing history information and T content represents a length of just previously viewed content. For example, Tcontent may be the running time of movie or the length of a program. A time difference between T 1 and TO is a total time for which the user viewed the corresponding broadcasting content.");
analyzing the user history information by the server ([0035], [0036], and [0050]);
receiving, by the server, a request from the at least one device among the plurality of devices ([0016] "Through this method, user-demanded [request] content can be easily and exactly provided to users,", [0026] "As another example, in the case of video-on-demand (VoD), a user's viewing history information regarding video content demanded by the user may be created.");
selecting at least one video among the plurality of content items, as the recommended video ([0050] "Then, the content recommending unit 250 analyzes the user's preference for each of all content items stored in the content profile storage 230 (operation 420). Here, the user's preference is obtained by summing all the user sensitivities to the lower items, which are calculated in operation 410. After obtaining degrees of the user's preference for all content items, the content recommending unit 250 creates a limited number of lists of recommended content items, wherein each list is arranged in the descending order of the degrees of the user's preference ( operation 430). Then, CRIDs of the lists of recommended content items are provided to the user terminal 100 (operation 440)."), 
transmitting, by the server, information regarding the recommended video to the at least one device to display the recommended video on the at least one device ([0045] "The content recommending unit 250 calculates a sum of sensitivities to each of all content stored in the content profile storage 230, thereby obtaining degrees of content preference. Finally, the content recommending unit 250 creates a list of recommended content items arranged in the descending order of the degrees of content preference and provides a CRID of the list of recommended content to the user terminal 100. Accordingly, the user terminal 100 displays the list of recommended content items 
Lee does not explicitly teach 
a plurality of devices associated with a user account, 
viewing device information corresponding to the plurality of previously-viewed
content items, and
based on context information including information of the at least one device from which the request is received; and
wherein the recommended video is displayed on the at least one device along with other recommended content items in a sequential order,
wherein the information regarding the recommended video indicates a position in which the recommended video is to be displayed within the sequential order, and a time indicator which indicates an amount of time remaining in the recommended video.
However, Ahmed teaches
a plurality of devices associated with a user account ([0018], paragraph [0024] discusses content subscription, so the user has a user account), 
viewing device information corresponding to the plurality of previously-viewed
content items ([0018], [0025]), and
based on context information including information of the at least one device from which the request is received (Fig. 1, [0013], [0016]).

Lee teaches displaying a list of recommended videos.
However, Lee and Ahmed do not explicitly teach
wherein the recommended video is displayed on the at least one device along with other recommended content items in a sequential order,
wherein the information regarding the recommended video indicates a position in which the recommended video is to be displayed within the sequential order, and a time indicator which indicates an amount of time remaining in the recommended video.
However, Davis teaches
wherein the recommended video is displayed on the at least one device along with other recommended content items in a sequential order,
wherein the information regarding the recommended video indicates a position in which the recommended video is to be displayed within the sequential order 
wherein the sequential order is determined based on popularity ([0059] "In one embodiment, the real-time feedback from the CUs, GU sand other users may be defined by metadata, which may provide useful information about the popularity of the multimedia content and/or any other relevant information. For instance, the popularity may be defined by statistics, such as the number of viewers who are currently tuned to the broadcast, as indicated by "bubble 2", or maybe in the form of directional arrows that indicate the point of interest which the CU would like the specific GU's capturing device to point, as shown in "bubble 3", or as streaming comments received from CU sand other users, as shown in "bubble 4" or as a map based user interface, as shown in "bubble 5".  See also [0041], [0066], and [0084]).

Lee, Ahmed, and Davis do not specifically a time indicator which indicates an amount of time remaining in the recommended video.
However, Pan teaches
a time indicator which indicates an amount of time remaining in the recommended video (Column 5 lines 35-51, "To facilitate user control of such cycling, in one embodiment interface 600 includes interface buttons 640 and 650 to allow a user to cycle through new sets of recommended video banners in forward and backward directions, respectively. If the user does not make such selection, it is accomplished automatically after a number of seconds. The amount of time between cycles is dynamically illustrated for the viewer by a moving pie slice interface [time indicator] 641 that progresses in a clockwise direction while a particular set of banners is being displayed. When the pie slice indicator moves from the 12 o'clock position all the way back around to the 12 o'clock position again, it indicates that 100% of the display time 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the recommendation systems of Lee, Ahmed, and Davis, with the recommendation system of Pan by adding a time indicator which indicates an amount of time remaining in the recommended video, as taught by Pan, since Lee and Davis already use time indicators in their inventions but not a time indicator which indicates an amount of time remaining in the recommended video and in order to facilitate user control and to provide a satisfying user experience (Pan, Column 5 lines 34-36).

Regarding claim 2, Lee teaches
the method of claim 1, wherein the reproduction duration information indicates how long a previously-viewed content item from among the plurality of previously-viewed content items was watched ([0031] "In equation 1, T 1 represents a timestamp of currently acquired viewing history information, TO represents a timestamp of just previously acquired viewing history information and T content represents a length of just previously viewed content. For example, Tcontent may be the running time of movie or the length of a program. A time difference between T 1 and TO is a total time for which the user viewed the corresponding broadcasting content.").

Regarding claims 3, 13, and 23, Lee teaches all of the claimed features as discussed above.  Lee does not teach
wherein the information of the at least one device indicates a supported display resolution of the at least one device.
However, Ahmed teaches
wherein the information of the at least one device indicates a supported display resolution of the at least one device ([0004] "Some content recommendation techniques also take account of the nature of the device through which the consumer makes a request for content. Some devices have greater capabilities than other devices. For example, a High-Definition (HD) display device or HD set-top box can handle HD movies whereas an unsophisticated cell phone cannot readily do so. Thus, knowing the capability of the device enables a content recommendation appropriate for the device to avoid potential consumer dissatisfaction." See also [0027].).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the recommendation system of Lee with the recommendation system of Ahmed by adding wherein the information of the at least one device indicates a supported display resolution of the at least one device, as taught by Ahmed, in order to make recommendations appropriate for the device since some devices have greater capabilities than other devices and to avoid potential consumer dissatisfaction (Ahmed, [0004], [0005]).

Regarding claims 4, 14, and 24, Lee and Ahmed teach all of the claimed features as discussed above.  Lee and Ahmed do not teach
wherein the information regarding the recommended video includes a thumbnail image representing the recommended video, and wherein the thumbnail image is further based on the at least one device.
However, Davis teaches
wherein the information regarding the recommended video includes a thumbnail image representing the recommended video ([0093] "In one embodiment, the SSI includes a main view window 330 for viewing the single selected multimedia stream and a series of smaller windows depicted as thumbnails 340 arranged underneath indicating other multimedia streams available from the CUs, GUs, MSI or related to the single multimedia stream currently playing in the SSI, and/or recently viewed segments of the broadcast stream."), 
and wherein the thumbnail image is further based on the at least one device ([0084] "In one embodiment, the MSI is completely configurable by the CUs to populate their own screens, and the CUs can use search and discovery tools to help select streams to add to their personal MSI. CU scan do this one at a time, or by selecting specific groups of streams ( e.g., most popular, etc.), or by designating a portion of the CUs' screens for display of as many of the top streams in a particular popular streams group that will fit within the space [based on one device] selected by the CUs.").
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the recommendation systems of Lee and Ahmed with the recommendation system of Davis by adding wherein the information regarding the recommended video includes a thumbnail image representing the recommended video, and wherein the thumbnail image is further based on the at 

Regarding claims 8, 18, and 27, Lee teaches
wherein the viewing time information indicates a time of day at which at least one of the previously-viewed content items was viewed by the user account ([0027] and [0028]).

Regarding claims 9, 19, and 28, Lee teaches all of the claimed features as discussed above.  Lee does not teach
wherein the information of the at least one device includes a location of the at least one device when the request is sent by the at least one device.
However, Ahmed teaches
wherein the information of the at least one device includes a location of the at least one device when the request is sent by the at least one device (Figs. 3-5, [0006], [0013]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the recommendation system of Lee with the recommendation system of Ahmed by adding wherein the information of the at least one device includes a location of the at least one device when the request is sent by the at least one device, as taught by Ahmed, in order to take into account various factors that influence consumer buying decisions and to take into account 

Regarding claims 10, 20, and 29, Lee teaches
wherein the user history information comprises information corresponding to a user interaction with at least one from among the previously-viewed content items ([0027] "For example, a CRID of a new channel after channel switching [user interaction] or a CRID of VoD which the user begins to newly watch may be included in the user's viewing history information."), and
wherein the recommended video is selected based on the user interaction ([0050] based on usage [interaction]).

Regarding claims 11, 21, and 30, Lee and Ahmed teach all of the claimed features as discussed above.  Lee and Ahmed do not teach
receiving feedback information corresponding to a user interaction with the recommended video;
updating the user history information based on the feedback information;
selecting a new recommended video based on the updated user history information; and
transmitting information regarding the new recommended video to the at least one device.
However, Davis teaches
receiving feedback information corresponding to a user interaction with the recommended video;
updating the user history information based on the feedback information;
selecting a new recommended video based on the updated user history information; and
transmitting information regarding the new recommended video to the at least one device (Fig. 5, [0011] "The method includes obtaining feedback regarding the multimedia content from consuming users that have access to the receiving devices and communicating feedback in substantial real-time to the capturing devices so as to influence future capture of multimedia content." [0014] "The feedback engine includes a stream management module and a feedback management module, wherein the stream management module is configured to process requests and multimedia content by at least one of validating, retrieving, indexing, formatting or presenting multimedia content to the receiving devices based on search preference and the feedback management module is configured to instrument rendering of multimedia content at the receiving devices, and one of gather, review, index, prioritize or publish feedback to the appropriate  capturing devices, such that each of the receiving devices is presented with a dynamically changing subset of the multimedia content based on changes in content obtained over time from the plurality of capturing devices and based on the search preference." See also [0136] and [0105].).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the recommendation systems of 
updating the user history information based on the feedback information; selecting a new recommended video based on the updated user history information; and transmitting information regarding the new recommended video to the at least one device, as taught by Davis, in order to influence future capture of multimedia content, in order for the generating users to respond with modified or new multimedia streams, and in order to improve future content productions (David, [0011], [0053]) 

Regarding claim 33, Lee and Ahmed teach all of the claimed features as discussed above.  Lee and Ahmed do not teach
the method of claim 1, wherein the sequential order is determined based on popularity, wherein the other recommended content items include a first content item having a first popularity and a second content item having a second popularity lower than the first popularity, and
wherein the first content item is placed before the second content item in the sequential order based on a comparison between the first popularity and the second popularity.
However, Davis teaches
the method of claim 1, wherein the sequential order is determined based on popularity ([0059] "In one embodiment, the real-time feedback from the CUs, GU sand other users may be defined by metadata, which may provide useful information about the popularity of the multimedia content and/or any other relevant information. For , 
wherein the other recommended content items include a first content item having a first popularity and a second content item having a second popularity lower than the first popularity, and
wherein the first content item is placed before the second content item in the sequential order based on a comparison between the first popularity and the second popularity ([0113] and [0120]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the recommendation systems of Lee and Ahmed with the recommendation system of Davis by adding wherein the sequential order is determined based on popularity, wherein the other recommended content items include a first content item having a first popularity and a second content item having a second popularity lower than the first popularity, and wherein the first content item is placed before the second content item in the sequential order based on a comparison between the first popularity and the second popularity, as taught by Davis, in order to reward popular content with greater exposure and compensation, thereby satisfying consumer users’ demand for interactive control (Davis, [0070]).

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (P. G. Pub. No. 2010/0125544), in view of Ahmed (P. G. Pub. No. 2014/0196069), in view of Davis (P. G. Pub. No. 2009/0089294), in view of Pan (U. S. Patent No. 8,310,443), in further view of Travilla (P. G. Pub. No. 2012/0159337).

Regarding claim 32, Lee, Ahmed, Davis, and Pan teach all of the claimed features as discussed above.  Lee, Ahmed, Davis, and Pan do not teach
the method of claim 1, wherein the information regarding the recommended video indicates a playback termination position indicating a time at which a previous playback of the recommended video was terminated, and 
wherein based on receiving a selection of the recommended video, the at least one device is further configured to reproduce the recommended video beginning at the playback termination position.
However, Travilla teaches
the method of claim 1, wherein the information regarding the recommended video indicates a playback termination position indicating a time at which a previous playback of the recommended video was terminated, and 
wherein based on receiving a selection of the recommended video, the at least one device is further configured to reproduce the recommended video beginning at the playback termination position ([0269] "If the media experience engine 29 displays the first twenty minutes of the movie "Caves of Zambia", the media experience engine 29 may create and/or may modify a record which indicates that Alice and Bob 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the recommendation systems of Lee, Ahmed, Davis, and Pan with the recommendation system of Travilla by adding wherein the information regarding the recommended video indicates a playback termination position indicating a time at which a previous playback of the recommended video was terminated, and wherein based on receiving a selection of the recommended video, the at least one device is further configured to reproduce the recommended video beginning at the playback termination position, as taught by Travilla, in order to offer the unviewed portion of the video in a future media experience (Travilla, [0269]).

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (P. G. Pub. No. 2010/0125544), in view of Ahmed (P. G. Pub. No. 2014/0196069), in view of Davis (P. G. Pub. No. 2009/0089294), in view of Pan (U. S. Patent No. 8,310,443), in further view of Hwang (P. G. Pub. No. 2012/0185770).

Regarding claim 34, Lee teaches wherein the recommended video is displayed on the at least one device along with a plurality of other recommended videos ([0045] "The content recommending unit 250 calculates a sum of sensitivities to each of all content stored in the content profile storage 230, thereby obtaining degrees of content preference. Finally, the content recommending unit 250 creates a list of recommended content items arranged in the descending order of the degrees of content preference and provides a CRID of the list of recommended content to the user terminal 100. Accordingly, the user terminal 100 displays the list of recommended content items and allows the user to select desired content from the list. Here, the number of lists of recommended content items depends on the user's settings or system settings. 10 or more lists of recommended content items may be created." See also [0050].).
Lee, Ahmed, Davis, and Pan do not teach 
and a corresponding plurality of other time indicators. 
However, Hwang teaches 
and a corresponding plurality of other time indicators (figs. 6 and 7A, "[0070] The playlist 600 includes play information regarding collected contents [recommended videos]. In this case, the play information may include a title of content, a play start time, a play time [time indicators], a date, a source, and so on as illustrated in FIG. 6. However, this is only an example, and the play list may also include the type of content, a recommendation level, a thumbnail, and so on." See also [0075].).
.
Response to Arguments
 With regards to the 101 rejections, on pages 12-15, the Applicant argues that the claims are not directed to an abstract idea because “Similarly, the present claims are directed to effectively improving the speed of a user's navigation and space utilization of display by displaying recommended content items in a particular sequential order. Therefore, the experience of a user with electronic apparatuses (particularly for electronic devices with small screens like mobile telephones) is improved by virtue of the simplified and speedy recommendation process. Also, a user who is an operator of the electronic apparatuses can reduce input operations and save time. “  The Examiner respectfully disagrees. There is nothing in the claims or the specification that would suggest that the invention is “improving the speed of a user's navigation and space utilization of display by displaying recommended content items in a particular sequential order”.  The claims display recommended content items in a sequential order but whether or not the content items are presented in sequential order or in a different order, the same amount of display space is being used.  Furthermore, there is nothing in the claims about “a user’s navigation”.  The claims are selecting recommended content items and transmitting those content items 
With regards to the 103,  Applicant arguments have been considered but are moot since they are about the amended claim language.  The Examiner has introduced the prior art reference of Pan to teach the amended claim language.
Relevant Prior Art
Even though the following references were not used in the above rejections, they are nonetheless relevant prior art:
Mercer (2009/0158342) explains generating content program recommendations, the method comprising: providing characterizing data for a plurality of content programs; providing first context data for a user; determining a content consumption time window for the user in response to the first context data; and generating a content program recommendation comprising at least one content program of the plurality of content programs in response to the content consumption time window and the characterizing data.
“The YouTube Video Recommendation System” by Davidson et al explains a system that provides personalized recommendations that help users find high quality videos relevant to their interests and reflect a user’s recent activity on the site. 
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIE P. BRADY whose telephone number is (571)272-4855.  The examiner can normally be reached on Tues-Thurs 6:00 - 2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571)270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MARIE P BRADY/Primary Examiner, Art Unit 3621